Campbell, C. J.,
delivered the opinion of the court.
If the evidence warranted the belief that John Hall, in signing the several papers and acknowledging the conveyances and directing them to be taken charge of by his son, James F. Hall, and put in the trunk of John Hall, intended this as a completed and finished transaction, and that he intended a delivery of the conveyances to take effect immediately by virtue of such delivery, the fact that he retained the custody of the papers would not defeat their effect as conveyances, for delivery may be made of an instrument without the maker parting with the paper, though his retention of it is always a circumstance strongly evidential of a want of final renunciation of control of the instrument. The' evidence in this case strongly suggests that Mr. Hall had the several papers drawn and signed and acknowledged the conveyances while the officer who drew them and took his acknowledgment was at hand, and that while they contained a declaration of his then purpose as to the disposition of his property, he did not intend such delivery then of the papers as completed the transfer beyond his power to recall what he had done.
Delivery is a question of intention, and it is dedueible from all the circumstances of the transaction, that the intention of Mr. Hall was not to deliver the instruments, but to have them ready and afterward to complete the transaction, and he never did it, but destroyed the conveyances. The circumstance,of his making a conveyance of a plantation to his daughter, Mrs. Montgomery, which it was not known would be accepted, and his making a similar conveyance of the same plantation to his son, James F. Hall, which was intended to be operative if that to Mrs. Montgomery should not he accepted, shows clearly the uncompleted character of the transaction. The scheme, plainly, was to convey one plantation to J. F. Hall, on some understanding between the father and son, and another plantation to Mrs. Montgomery, on certain conditions, and if she was not willing to accept *42the conveyance, a similar conveyance in all respects was to be made of tliat plantation to J. F. Hall. Mrs. Montgomery had said she would accept if her husband was willing, but it was not known that he would consent, and hence it was uncertain whether the conveyance to Mrs. Montgomery would become operative. Therefore Mr. Hall had prepared a conveyance to J. F. Hall of the laud embraced in that to Mrs. Montgomery. He also had his will drawn, and signed it, and all the papers, parts of his testamentary scheme, were dealt with in the same way — that is, laid aside for further action.
This is the view held by the chancellor, which we think is correct, and the decree dismissing the bill will be

Affirmed.